In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to file a late notice of claim, the appeal is from a judgment of the Supreme Court, Dutchess County (Benson, J.), entered June 14, 1988, which granted the petition.
Ordered that the judgment is affirmed, with costs.
It is apparent that the defendant County of Dutchess acquired actual knowledge of the events relevant to the petitioner’s claim by virtue of the fact that the vehicle which collided with the petitioner’s automobile was a Sheriff’s Department vehicle (see, Whitehead v Centerville Fire Dist., 90 AD2d 655). Moreover, the appellants have failed to show how they have been prejudiced by the petitioner’s two-month delay in making an application pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim (see, Matter of Cicio v City of New York, 98 AD2d 38).
Given the plethora of cases which support the grant of permission to file a late notice of claim in similar circumstances where there is immediate actual notice, a short delay and no prejudice to the municipal entity, the appeal from the order is lacking in merit (see, e.g., Matter of Cicio v City of New York, 98 AD2d 38, supra). Thompson, J. P., Rubin, Rosenblatt and Miller, JJ., concur.